State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 21, 2016                    521555
________________________________

In the Matter of the Claim of
   MEDINA WELSH,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   February 23, 2016

Before:   Peters, P.J., McCarthy, Rose and Devine, JJ.

                             __________


     Medina Welsh, Mount Vernon, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed April 15, 2015, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because she voluntarily left her employment without good cause.

      Substantial evidence supports the decision of the
Unemployment Insurance Appeal Board finding that claimant, a
dining room coordinator at an assisted living facility,
voluntarily left her employment without good cause. Claimant
testified that, in connection with a promotion for which she was
being considered, she submitted a falsified General Education
Development certificate to the employer. Within minutes,
claimant confessed the falsification to her supervisor, who
informed her that she could be fired for such conduct.
Thereafter, claimant resigned because she did not want to have a
termination on her record and hoped to be able to procure a job
reference from the employer. Inasmuch as quitting in
                              -2-                  521555

anticipation of discharge does not constitute good cause for
leaving employment (see Matter of Follett [Commissioner of
Labor], 87 AD3d 1233, 1234 [2011]; Matter of Seiglar
[Commissioner of Labor], 51 AD3d 1118, 1118 [2008]; Matter of
Molenda [Commissioner of Labor], 40 AD3d 1296, 1296 [2007]), the
Board's decision will not be disturbed.

     Peters, P.J., McCarthy, Rose and Devine, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court